      CASE 0:13-cv-03451-SRN-HB Document 4505 Filed 10/02/18 Page 1 of 35



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


In Re: RFC and ResCap Liquidating Trust Court File No. 13-cv-3451 (SRN/HB)
Litigation


This document relates to:
                                                      PROPOSED JOINT SPECIAL
ResCap Liquidating Trust v. Home Loan                     VERDICT FORM
Center, Inc., No. 14-cv-1716


        Pursuant to the Court’s Trial Notice and Final Pretrial Order [Doc. No. 3929],

Plaintiff ResCap Liquidating Trust and Defendant Home Loan Center, Inc., jointly file

the following respective proposed special verdict forms. The parties attempted to reach a

joint proposal, but have fundamental disagreements that they have been unable to resolve.

Accordingly, both sides’ proposed special verdict forms are included below, along with

the other side’s objections.

               PLAINTIFF’S PROPOSED SPECIAL VERDICT FORM

 1.      Do you find in favor of Plaintiff ResCap Liquidating Trust on its claim for
         indemnification against Defendant Home Loan Center, Inc.?


                                                                 (Yes/No)

         If your answer to Question 1 is yes, continue to

         Question 2. If your answer to Question 1 is no, stop.

 2.      If you answered “YES” to Question 1, what is the amount of damages
         Plaintiff ResCap Liquidating Trust is entitled to recover from Defendant
         Home Loan Center, Inc.?
                                                         $


                                             1
    CASE 0:13-cv-03451-SRN-HB Document 4505 Filed 10/02/18 Page 2 of 35




    DEFENDANT’S OBJECTIONS TO PLAINTIFF’S PROPOSED SPECIAL
                        VERDICT FORM

        Home Loan Center objects to Plaintiff’s proposed special verdict form and
respectfully requests that the Court use Home Loan Center’s proposed special verdict
form instead. As an initial matter, Plaintiff’s proposed form does not even qualify as a
“special verdict form” under the Court’s pretrial order. See ECF 3933. A special verdict
is one that requires the jury to make “a written finding for each issue.” See Black’s Law
Dictionary, Special Verdict (10th ed. 2014) (emphasis added). Here, Plaintiff’s proposed
verdict form merely asks the jury to decide whether it “find[s] in favor” of the Plaintiff
and, if so, what the damages are. That is a general verdict form, not a special one. See
id., General Verdict (a general verdict is one “by which the jury finds in favor of one
party or the other, as opposed to resolving specific fact questions”). By providing a
General Verdict form, Plaintiff has ignored this Court’s order to exchange “special
verdict forms.”

       Moreover, Plaintiff’s barebones general verdict form would contravene the
purposes of a special verdict form. First, courts employ special verdict forms in
“complex” cases, such as this one, to provide necessary guidance to the jury. See 4
Leonard B. Sand et al., Modern Federal Jury Instructions–Civil Instr. 78–9, Comment
(2018) (noting that “[a] number of courts have recommended that a special verdict be
used in complex litigation” and collecting cases). Specifically, such verdict forms ensure
that the jury “make[s] explicit decision upon several issues which must be resolved
before a proper disposition can be made of the case.” Cate v. Good Bros., 181 F.2d 146,
148 (3d Cir. 1950). Second, special verdict forms are “very useful” in “facilitating
review” and “possibly post-verdict judgments as a matter of law” because they reveal the
bases of the jury’s decision. Warner-Jenkinson Co. v. Hilton Davis Chem. Co., 520 U.S.
17, 39 n.8 (1997). Otherwise, the bases for the jury’s decision may be “obscured under
the enigma wrapped-in-a-mystery of a general verdict.” Bailey v. Kawasaki-Kisen, K.K.,
455 F.2d 392, 394 (5th Cir. 1972).

       Here, Plaintiff’s proposed verdict form serves neither purpose. First, Plaintiff’s
proposed verdict form provides the jury with no guidance whatsoever about the specific
issues it must decide to resolve this complex case. Second, Plaintiff’s proposed form
would frustrate review by producing a black-box verdict. For example, neither this Court
nor the Eighth Circuit would have any way to determine whether the jury found liability
only as to certain loans or certain settlements. For these reasons, the Court should reject
Plaintiff’s general verdict form and adopt Home Loan Center’s proposed special verdict
form instead.




                                            2
     CASE 0:13-cv-03451-SRN-HB Document 4505 Filed 10/02/18 Page 3 of 35



            DEFENDANT’S PROPOSED SPECIAL VERDICT FORM

I.     Liability for Certain Categories of Loans

       A.    Loans with Assetwise Approvals

             1.     Has the Plaintiff proven by a preponderance of the evidence that
                    Home Loan Center and RFC agreed that loans with Assetwise
                    approvals would comply with the representations and warranties in
                    the Client Guide?

                    Yes                        No

                    If your answer is No, Home Loan Center is not liable for the
                    Plaintiff’s allegations that certain loans with Assetwise approvals
                    breached representations and warranties in the Client Guide, and you
                    should proceed directly to Part I.B below.

                    If your answer is Yes, you must consider the defense of equitable
                    estoppel. Has Home Loan Center proven by a preponderance of the
                    evidence that RFC is equitably estopped from alleging that loans
                    with Assetwise approvals breached representations and warranties in
                    the Client Guide?

                    Yes                        No

                    If your answer is Yes, Home Loan Center is not liable for the
                    Plaintiff’s allegations that certain loans with Assetwise approvals
                    breached representations and warranties in the Client Guide, and you
                    should proceed directly to Part I.B below.

                    If your answer is No, you must consider the defense of waiver. Has
                    Home Loan Center proven by a preponderance of the evidence that
                    RFC waived any requirement that loans with Assetwise approvals
                    comply with representations and warranties in the Client Guide?

                    Yes                        No

                    If your answer is Yes, Home Loan Center is not liable for the
                    Plaintiff’s allegations that certain loans with Assetwise approvals
                    breached representations and warranties in the Client Guide, and you
                    should proceed to Part I.B below.



                                           3
CASE 0:13-cv-03451-SRN-HB Document 4505 Filed 10/02/18 Page 4 of 35



             If your answer is No, you must accept the Plaintiff’s allegations that
             certain loans with Assetwise approvals in the Plaintiff’s Home Loan
             Center sample breached representations and warranties in the Client
             Guide, and you should proceed to Part I.B below.

  B.   Bulk Loans

       1.    Has the Plaintiff proven by a preponderance of the evidence that
             Home Loan Center and RFC agreed that the Client Guide would
             apply to loans sold in “bulk” packages?

             Yes                         No

             If your answer is No, Home Loan Center is not liable for the
             Plaintiff’s allegations that certain “bulk” loans breached
             representations and warranties in the Client Guide, and you should
             proceed directly to Part I.C below.

             If your answer is Yes, you must consider the defense of equitable
             estoppel. Has Home Loan Center proven by a preponderance of the
             evidence that RFC is equitably estopped from alleging that “bulk”
             loans breached representations and warranties in the Client Guide?

             Yes                         No

             If your answer is Yes, Home Loan Center is not liable for the
             Plaintiff’s allegations that certain “bulk” loans breached
             representations and warranties in the Client Guide, and you should
             proceed directly to Part I.C below.

             If your answer is No, you must consider the defense of waiver. Has
             Home Loan Center proven by a preponderance of the evidence that
             RFC waived any requirement that “bulk” loans comply with
             representations and warranties in the Client Guide?

             Yes                         No

             If your answer is Yes, Home Loan Center is not liable for the
             Plaintiff’s allegations that certain “bulk” loans breached
             representations and warranties in the Client Guide, and you should
             proceed to Part I.C below.




                                    4
CASE 0:13-cv-03451-SRN-HB Document 4505 Filed 10/02/18 Page 5 of 35



             If your answer is No, you must accept the Plaintiff’s allegations that
             certain “bulk” loans in the Plaintiff’s Home Loan Center sample
             breached representations and warranties in the Client Guide, and you
             should proceed to Part I.C below.

  C.   POA Loans

       1.    Has the Plaintiff proven by a preponderance of the evidence that
             Home Loan Center and RFC agreed that the Client Guide would
             apply to pay option adjustable rate mortgage loans sold in 2006–
             2007 (“POA loans”)?

             Yes                         No

             If your answer is No, Home Loan Center is not liable for the
             Plaintiff’s allegations that certain POA loans breached
             representations and warranties in the Client Guide, and you should
             proceed directly to Part II below.

             If your answer is Yes, you must consider the defense of equitable
             estoppel. Has Home Loan Center proven by a preponderance of the
             evidence that RFC is equitably estopped from alleging that POA
             loans breached representations and warranties in the Client Guide?

             Yes                         No

             If your answer is Yes, Home Loan Center is not liable for the
             Plaintiff’s allegations that certain POA loans breached
             representations and warranties in the Client Guide, and you should
             proceed to Part II below.

             If your answer is No, you must consider the defense of waiver. Has
             Home Loan Center proven by a preponderance of the evidence that
             RFC waived any requirement that POA loans comply with
             representations and warranties in the Client Guide?

             Yes                         No

             If your answer is Yes, Home Loan Center is not liable for the
             Plaintiff’s allegations that certain POA loans breached
             representations and warranties in the Client Guide, and you should
             proceed to Part II below.



                                    5
      CASE 0:13-cv-03451-SRN-HB Document 4505 Filed 10/02/18 Page 6 of 35



                   If your answer is No, you must accept the Plaintiff’s allegations that
                   certain POA loans in the Plaintiff’s Home Loan Center sample
                   breached representations and warranties in Client Guide, and you
                   should proceed directly to Part II below.

II.     MBIA Settlement

        A.   Reasonableness and Good Faith

             1.    Has the Plaintiff proven by a preponderance of the evidence that the
                   amount of the MBIA Settlement was reasonable and prudent?

                   Yes                         No

                   If your answer is No, the Plaintiff may not seek damages with
                   respect to the MBIA Settlement, and you should proceed directly to
                   Part III below.

                   If your answer is Yes, you should proceed to the next question.

             2.    Has the Plaintiff proven by a preponderance of the evidence that
                   RFC entered the MBIA Settlement in good faith?

                   Yes                         No

                   If your answer is No, the Plaintiff may not seek damages with
                   respect to the MBIA Settlement, and you should proceed directly to
                   Part III below.

                   If your answer is Yes, you should proceed to the next question.

        B.   Causation, Allocation, and Damages

             With respect to the MBIA Settlement, the Plaintiff may seek indemnity
             from Home Loan Center only for the portion of the settlement, if any,
             relating to contract or fraud claims that RFC allegedly breached
             representations to MBIA, where the alleged breaches were caused by
             breaches of Home Loan Center’s representations to RFC. These claims are
             referred to as “indemnifiable claims.”

             The Plaintiff may not seek indemnity from Home Loan Center for portions
             of the MBIA Settlement relating to claims that were not caused by breaches
             of Home Loan Center’s representations to RFC. These claims may


                                          6
CASE 0:13-cv-03451-SRN-HB Document 4505 Filed 10/02/18 Page 7 of 35



       include(a) contract or fraud claims that RFC allegedly breached
       representations to MBIA, where the alleged breaches were caused by other
       originators’ breaches of representations to RFC; (b) contract or fraud claims
       that RFC allegedly breached representations to MBIA, where RFC was
       solely responsible for the alleged breaches; (c) claims that RFC allegedly
       breached its servicing obligations to MBIA; and (d) claims against RFC’s
       corporate parent, Ally Financial, Inc. These claims are referred to as “non-
       indemnifiable claims.”

       The Plaintiff bears the burden of allocating the MBIA Settlement among
       the indemnifiable and non-indemnifiable claims based on the relative value
       of the claims at the time of settlement.

       1.     Valuing Each Claim Resolved by the MBIA Settlement

              The first step in performing this allocation is to value of each of the
              claims resolved by the MBIA settlement. The Plaintiff bears the
              burden of proving these values to a reasonable degree of certainty.

              a.     Has the Plaintiff proven to a reasonable degree of certainty
                     the value of indemnifiable contract or fraud claims that RFC
                     allegedly breached representations to MBIA, where the
                     alleged breaches were caused by breaches of Home Loan
                     Center’s representations to RFC?

                     Yes                         No

                     If your answer is No, the Plaintiff may not recover damages
                     with respect to the MBIA Settlement, and you should proceed
                     directly to Part III below.

                     If your answer is Yes, please specify in the table below the
                     value of these claims at the time of settlement.

             b.      Has the Plaintiff proven to a reasonable degree of certainty
                     the value of non-indemnifiable contract or fraud claims that
                     RFC allegedly breached representations to MBIA, where the
                     alleged breaches were caused by other originators’ breaches
                     of representations to RFC?

                     Yes                         No




                                      7
CASE 0:13-cv-03451-SRN-HB Document 4505 Filed 10/02/18 Page 8 of 35



                   If your answer is No, the Plaintiff may not recover damages
                   with respect to the MBIA Settlement, and you should proceed
                   directly to Part III below.

                   If your answer is Yes, please specify in the table below the
                   value of these claims at the time of settlement.

             c.    Has the Plaintiff proven to a reasonable degree of certainty
                   the value of non-indemnifiable contract or fraud claims that
                   RFC allegedly breached representations to MBIA, where
                   RFC was solely responsible for the alleged breaches?

                   Yes                       No

                   If your answer is No, the Plaintiff may not recover damages
                   with respect to the MBIA Settlement, and you should proceed
                   directly to Part III below.

                   If your answer is Yes, please specify in the table below the
                   value of these claims at the time of settlement.

             d.    Has the Plaintiff proven to a reasonable degree of certainty
                   the value of non-indemnifiable claims that RFC allegedly
                   breached its servicing obligations to MBIA?

                   Yes                       No

                   If your answer is No, the Plaintiff may not recover damages
                   with respect to the MBIA Settlement, and you should proceed
                   directly to Part III below.

                   If your answer is Yes, please specify in the table below the
                   value of these claims at the time of settlement.

             e.    Has the Plaintiff proven to a reasonable degree of certainty
                   the value of non-indemnifiable claims by MBIA against
                   RFC’s corporate parent, Ally Financial, Inc.?

                   Yes                       No

                   If your answer is No, the Plaintiff may not recover damages
                   with respect to the MBIA Settlement, and you should proceed
                   directly to Part III below.


                                   8
CASE 0:13-cv-03451-SRN-HB Document 4505 Filed 10/02/18 Page 9 of 35




                   If your answer is Yes, please specify in the table below the
                   value of these claims at the time of settlement.

             f.    If you find that the MBIA Settlement resolved other non-
                   indemnifiable claims, has the Plaintiff proven to a reasonable
                   degree of certainty the value of those claims?

                   Yes                         No

                   If your answer is No, the Plaintiff may not recover damages
                   with respect to the MBIA Settlement, and you should proceed
                   directly to Part III below.

                   If your answer is Yes, please specify in the table below the
                   value of these claims at the time of settlement.

             g.    If the Plaintiff has proven the value of each of the foregoing
                   claims at the time of settlement, you should sum the values of
                   the claims and specify the total value of all claims at the
                   bottom of the second column below.

             h.    You then should divide the value of each claim by the total
                   value of all claims and specify the result in percentage terms
                   in the third column. The percentages should add up to 100%
                   at the bottom of the third column. These percentages
                   represent the value of each claim relative to the total value of
                   all claims resolved in the settlement.




                                    9
     CASE 0:13-cv-03451-SRN-HB Document 4505 Filed 10/02/18 Page 10 of 35



                Settled                    Value of Claims     Relative Value of
                Claims                        at time of          Claims as
                                            Settlement as       Percentage of
                                             Proven by          Total Value of
                                               Plaintiff            Claims
Indemnifiable contract or fraud claims
that    RFC       allegedly    breached
representations to MBIA, where the
alleged breaches were caused by
breaches of Home Loan Center’s
representations to RFC
Non-indemnifiable contract or fraud
claims that RFC allegedly breached
representations to MBIA, where the
alleged breaches were caused by other
originators’ breaches of representations
to RFC
Non-indemnifiable contract or fraud
claims that RFC allegedly breached
representations to MBIA, where RFC
was solely responsible for the alleged
breaches
Non-indemnifiable claims that RFC
allegedly breached its servicing
obligations to MBIA

Non-indemnifiable claims against
RFC’s corporate parent, Ally Financial,
Inc.

Any other non-indemnifiable claims
resolved by the MBIA Settlement


Total Value of Claims at Time of                                     100%
Settlement

               2.     Allocating the MBIA Settlement Based on Relative Value

                      The second step is to allocate a portion of the MBIA Settlement to
                      the indemnifiable claims. To do so, you must multiply the relative
                      value of the indemnifiable claims in percentage terms (in the shaded
                      box above) by $1,450,000,000. The result may not exceed



                                             10
       CASE 0:13-cv-03451-SRN-HB Document 4505 Filed 10/02/18 Page 11 of 35



                     $35,848,224, which are the damages alleged by the Plaintiff with
                     respect to the MBIA Settlement.

                     Specify the result here:

III.     FGIC Settlement

         A.    Reasonableness and Good Faith

               1.    Has the Plaintiff proven by a preponderance of the evidence that the
                     amount of the FGIC Settlement was reasonable and prudent?

                     Yes                         No

                     If your answer is No, the Plaintiff may not seek damages with
                     respect to the FGIC Settlement, and you should proceed directly to
                     Part IV below.

                     If your answer is Yes, you should proceed to the next question.

               2.    Has the Plaintiff proven by a preponderance of the evidence that
                     RFC entered the FGIC Settlement in good faith?

                     Yes                         No

                     If your answer is No, the Plaintiff may not seek damages with
                     respect to the FGIC Settlement, and you should proceed directly to
                     Part IV below.

                     If your answer is Yes, you should proceed to the next question.

         B.    Causation, Allocation, and Damages

               With respect to the FGIC Settlement, the Plaintiff may seek indemnity from
               Home Loan Center only for the portion of the settlement, if any, relating to
               contract or fraud claims that RFC allegedly breached representations to
               FGIC, where the alleged breaches were caused by breaches of Home Loan
               Center’s representations to RFC. These claims are referred to as
               “indemnifiable claims.”

               The Plaintiff may not seek indemnity from Home Loan Center for portions
               of the FGIC Settlement relating to claims that were not caused by breaches
               of Home Loan Center’s representations to RFC. These claims may include


                                            11
CASE 0:13-cv-03451-SRN-HB Document 4505 Filed 10/02/18 Page 12 of 35



        (a) contract or fraud claims that RFC allegedly breached representations to
        FGIC, where the alleged breaches were caused by other originators’
        breaches of representations to RFC; (b) contract or fraud claims that RFC
        allegedly breached representations to FGIC, where RFC was solely
        responsible for the alleged breaches; (c) claims that RFC allegedly
        breached its servicing obligations to FGIC; and (d) claims against RFC’s
        corporate parent, Ally Financial, Inc. These claims are referred to as “non-
        indemnifiable claims.”

        The Plaintiff bears the burden of allocating the FGIC Settlement among the
        indemnifiable and non-indemnifiable claims based on the relative value of
        the claims at the time of settlement.

        1.     Valuing Each Claim Resolved by the FGIC Settlement

        The first step in performing this allocation is to value of each of the claims
        resolved by the FGIC settlement. The Plaintiff bears the burden of proving
        these values to a reasonable degree of certainty.

               a.     Has the Plaintiff proven to a reasonable degree of certainty
                      the value of indemnifiable contract or fraud claims that RFC
                      allegedly breached representations to FGIC, where the
                      alleged breaches were caused by breaches of Home Loan
                      Center’s representations to RFC?

                      Yes                         No

                      If your answer is No, the Plaintiff may not recover damages
                      with respect to the FGIC Settlement, and you should proceed
                      directly to Part IV below.

                      If your answer is Yes, please specify in the table below the
                      value of these claims at the time of settlement.

               b.     Has the Plaintiff proven to a reasonable degree of certainty
                      the value of non-indemnifiable contract or fraud claims that
                      RFC allegedly breached representations to FGIC, where the
                      alleged breaches were caused by other originators’ breaches
                      of representations to RFC?

                      Yes                         No




                                      12
CASE 0:13-cv-03451-SRN-HB Document 4505 Filed 10/02/18 Page 13 of 35



                   If your answer is No, the Plaintiff may not recover damages
                   with respect to the FGIC Settlement, and you should proceed
                   directly to Part IV below.

                   If your answer is Yes, please specify in the table below the
                   value of these claims at the time of settlement.

             c.    Has the Plaintiff proven to a reasonable degree of certainty
                   the value of non-indemnifiable contract or fraud claims that
                   RFC allegedly breached representations to FGIC, where RFC
                   was solely responsible for the alleged breaches?

                   Yes                       No

                   If your answer is No, the Plaintiff may not recover damages
                   with respect to the FGIC Settlement, and you should proceed
                   directly to Part IV below.

                   If your answer is Yes, please specify in the table below the
                   value of these claims at the time of settlement.

             d.    Has the Plaintiff proven to a reasonable degree of certainty
                   the value of non-indemnifiable claims that RFC allegedly
                   breached its servicing obligations to FGIC?

                   Yes                       No

                   If your answer is No, the Plaintiff may not recover damages
                   with respect to the FGIC Settlement, and you should proceed
                   directly to Part IV below.

                   If your answer is Yes, please specify in the table below the
                   value of these claims at the time of settlement.

             e.    Has the Plaintiff proven to a reasonable degree of certainty
                   the value of non-indemnifiable claims by FGIC against
                   RFC’s corporate parent, Ally Financial, Inc.?

                   Yes                       No

                   If your answer is No, the Plaintiff may not recover damages
                   with respect to the FGIC Settlement, and you should proceed
                   directly to Part IV below.


                                  13
CASE 0:13-cv-03451-SRN-HB Document 4505 Filed 10/02/18 Page 14 of 35




                   If your answer is Yes, please specify in the table below the
                   value of these claims at the time of settlement.

             f.    If you find that the FGIC Settlement resolved other non-
                   indemnifiable claims, has the Plaintiff proven to a reasonable
                   degree of certainty the value of those claims?

                   Yes                         No

                   If your answer is No, the Plaintiff may not recover damages
                   with respect to the FGIC Settlement, and you should proceed
                   directly to Part IV below.

                   If your answer is Yes, please specify in the table below the
                   value of these claims at the time of settlement.

             g.    If the Plaintiff has proven the value of each of the foregoing
                   claims at the time of settlement, you should sum the values of
                   the claims and specify the total value of all claims at the
                   bottom of the second column below.

             h.    You then should divide the value of each claim by the total
                   value of all claims and specify the result in percentage terms
                   in the third column. The percentages should add up to 100%
                   at the bottom of the third column. These percentages
                   represent the value of each claim relative to the total value of
                   all claims resolved in the settlement.




                                   14
 CASE 0:13-cv-03451-SRN-HB Document 4505 Filed 10/02/18 Page 15 of 35




                Settled                     Value of Claims     Relative Value of
                Claims                         at time of          Claims as
                                             Settlement as       Percentage of
                                              Proven by          Total Value of
                                                Plaintiff            Claims
Indemnifiable contract or fraud claims
that    RFC      allegedly     breached
representations to FGIC, where the
alleged breaches were caused by
breaches of Home Loan Center’s
representations to RFC
Non-indemnifiable contract or fraud
claims that RFC allegedly breached
representations to FGIC, where the
alleged breaches were caused by other
originators’ breaches of representations
to RFC
Non-indemnifiable contract or fraud
claims that RFC allegedly breached
representations to FGIC, where RFC
was solely responsible for the alleged
breaches
Non-indemnifiable claims that RFC
allegedly breached its servicing
obligations to FGIC

Non-indemnifiable claims against
RFC’s corporate parent, Ally Financial,
Inc.

Any other non-indemnifiable claims
resolved by the FGIC Settlement


Total Value of Claims at Time of                                       100%
Settlement

           2.     Allocating the FGIC Settlement Based on Relative Value

                  The second step is to allocate a portion of the FGIC Settlement to the
                  indemnifiable claims. To do so, you must multiply the relative value
                  of the indemnifiable claims in percentage terms (in the shaded box
                  above) by $415,000,000. The result may not exceed $864,865,


                                           15
      CASE 0:13-cv-03451-SRN-HB Document 4505 Filed 10/02/18 Page 16 of 35



                    which are the damages alleged by the Plaintiff with respect to the
                    FGIC Settlement.

                    Specify the result here:

IV.     Syncora Settlement

        A.    Reasonableness and Good Faith

              1.    Has the Plaintiff proven by a preponderance of the evidence that the
                    amount of the Syncora Settlement was reasonable and prudent?

                    Yes                         No

                    If your answer is No, the Plaintiff may not seek damages with
                    respect to the Syncora Settlement, and you should proceed directly
                    to Part V below.

                    If your answer is Yes, you should proceed to the next question.

              2.    Has the Plaintiff proven by a preponderance of the evidence that
                    RFC entered the Syncora Settlement in good faith?

                    Yes                         No

                    If your answer is No, the Plaintiff may not seek damages with
                    respect to the Syncora Settlement, and you should proceed directly
                    to Part V below.

                    If your answer is Yes, you should proceed to the next question.

        B.    Causation, Allocation, and Damages

              With respect to the Syncora Settlement, the Plaintiff may seek indemnity
              from Home Loan Center only for the portion of the settlement, if any,
              relating to contract or fraud claims that RFC allegedly breached
              representations to Syncora, where the alleged breaches were caused by
              breaches of Home Loan Center’s representations to RFC. These claims are
              referred to as “indemnifiable claims.”

              The Plaintiff may not seek indemnity from Home Loan Center for portions
              of the Syncora Settlement relating to claims that were not caused by
              breaches of Home Loan Center’s representations to RFC. These claims


                                           16
CASE 0:13-cv-03451-SRN-HB Document 4505 Filed 10/02/18 Page 17 of 35



        may include (a) contract or fraud claims that RFC allegedly breached
        representations to Syncora, where the alleged breaches were caused by
        other originators’ breaches of representations to RFC; (b) contract or fraud
        claims that RFC allegedly breached representations to Syncora, where RFC
        was solely responsible for the alleged breaches; (c) claims that RFC
        allegedly breached its servicing obligations to Syncora; and (d) claims
        against RFC’s corporate parent, Ally Financial, Inc. These claims are
        referred to as “non- indemnifiable claims.”

        The Plaintiff bears the burden of allocating the Syncora Settlement among
        the indemnifiable and non-indemnifiable claims based on the relative value
        of the claims at the time of settlement.

        1.    Valuing Each Claim Resolved by the Syncora Settlement

              The first step in performing this allocation is to value of each of the
              claims resolved by the Syncora settlement. The Plaintiff bears the
              burden of proving these values to a reasonable degree of certainty.

              a.     Has the Plaintiff proven to a reasonable degree of certainty
                     the value of indemnifiable contract or fraud claims that RFC
                     allegedly breached representations to Syncora, where the
                     alleged breaches were caused by breaches of Home Loan
                     Center’s representations to RFC?

                     Yes                         No

                     If your answer is No, the Plaintiff may not recover damages
                     with respect to the Syncora Settlement, and you should
                     proceed directly to Part V below.

                     If your answer is Yes, please specify in the table below the
                     value of these claims at the time of settlement.

              b.     Has the Plaintiff proven to a reasonable degree of certainty
                     the value of non-indemnifiable contract or fraud claims that
                     RFC allegedly breached representations to Syncora, where
                     the alleged breaches were caused by other originators’
                     breaches of representations to RFC?

                     Yes                         No




                                     17
CASE 0:13-cv-03451-SRN-HB Document 4505 Filed 10/02/18 Page 18 of 35



                   If your answer is No, the Plaintiff may not recover damages
                   with respect to the Syncora Settlement, and you should
                   proceed directly to Part V below.

                   If your answer is Yes, please specify in the table below the
                   value of these claims at the time of settlement.

             c.    Has the Plaintiff proven to a reasonable degree of certainty
                   the value of non-indemnifiable contract or fraud claims that
                   RFC allegedly breached representations to Syncora, where
                   RFC was solely responsible for the alleged breaches?

                   Yes                       No

                   If your answer is No, the Plaintiff may not recover damages
                   with respect to the Syncora Settlement, and you should
                   proceed directly to Part V below.

                   If your answer is Yes, please specify in the table below the
                   value of these claims at the time of settlement.

             d.    Has the Plaintiff proven to a reasonable degree of certainty
                   the value of non-indemnifiable claims that RFC allegedly
                   breached its servicing obligations to Syncora?

                   Yes                       No

                   If your answer is No, the Plaintiff may not recover damages
                   with respect to the Syncora Settlement, and you should
                   proceed directly to Part V below.

                   If your answer is Yes, please specify in the table below the
                   value of these claims at the time of settlement.

             e.    Has the Plaintiff proven to a reasonable degree of certainty
                   the value of non-indemnifiable claims by Syncora against
                   RFC’s corporate parent, Ally Financial, Inc.?

                   Yes                       No

                   If your answer is No, the Plaintiff may not recover damages
                   with respect to the Syncora Settlement, and you should
                   proceed directly to Part V below.


                                  18
CASE 0:13-cv-03451-SRN-HB Document 4505 Filed 10/02/18 Page 19 of 35




                   If your answer is Yes, please specify in the table below the
                   value of these claims at the time of settlement.

             f.    If you find that the Syncora Settlement resolved other non-
                   indemnifiable claims, has the Plaintiff proven to a reasonable
                   degree of certainty the value of those claims?

                   Yes                         No

                   If your answer is No, the Plaintiff may not recover damages
                   with respect to the Syncora Settlement, and you should
                   proceed directly to Part V below.

                   If your answer is Yes, please specify in the table below the
                   value of these claims at the time of settlement.

             g.    If the Plaintiff has proven the value of each of the foregoing
                   claims at the time of settlement, you should sum the values of
                   the claims and specify the total value of all claims at the
                   bottom of the second column below.

             h.    You then should divide the value of each claim by the total
                   value of all claims and specify the result in percentage terms
                   in the third column. The percentages should add up to 100%
                   at the bottom of the third column. These percentages
                   represent the value of each claim relative to the total value of
                   all claims resolved in the settlement.




                                   19
 CASE 0:13-cv-03451-SRN-HB Document 4505 Filed 10/02/18 Page 20 of 35




                Settled                     Value of Claims     Relative Value of
                Claims                         at time of          Claims as
                                             Settlement as       Percentage of
                                              Proven by          Total Value of
                                                Plaintiff            Claims
Indemnifiable contract or fraud claims
that    RFC       allegedly    breached
representations to Syncora, where the
alleged breaches were caused by
breaches of Home Loan Center’s
representations to RFC
Non-indemnifiable contract or fraud
claims that RFC allegedly breached
representations to Syncora, where the
alleged breaches were caused by other
originators’ breaches of representations
to RFC
Non-indemnifiable contract or fraud
claims that RFC allegedly breached
representations to Syncora, where RFC
was solely responsible for the alleged
breaches
Non-indemnifiable claims that RFC
allegedly breached its servicing
obligations to Syncora

Non-indemnifiable claims against
RFC’s corporate parent, Ally Financial,
Inc.

Any other non-indemnifiable claims
resolved by the Syncora Settlement
Total Value of Claims at Time of                                      100%
Settlement

           2.     Allocating the Syncora Settlement Based on Relative Value

                  The second step is to allocate a portion of the Syncora Settlement to
                  the indemnifiable claims. To do so, you must multiply the relative
                  value of the indemnifiable claims in percentage terms (in the shaded
                  box above) by $7,113,000. The result may not exceed $4,574, which
                  are the damages alleged by the Plaintiff with respect to the Syncora
                  Settlement.


                                           20
     CASE 0:13-cv-03451-SRN-HB Document 4505 Filed 10/02/18 Page 21 of 35




                   Specify the result here:

V.     Trust Settlement

       A.    Reasonableness and Good Faith

             1.    Has the Plaintiff proven by a preponderance of the evidence that the
                   amount of the Trust Settlement was reasonable and prudent?

                   Yes                         No

                   If your answer is No, the Plaintiff may not seek damages with
                   respect to the Trust Settlement, and you should proceed directly to
                   Part VI below.

                   If your answer is Yes, you should proceed to the next question.

             2.    Has the Plaintiff proven by a preponderance of the evidence that
                   RFC entered the Trust Settlement in good faith?

                   Yes                         No

                   If your answer is No, the Plaintiff may not seek damages with
                   respect to the Trust Settlement, and you should proceed directly to
                   Part VI below.

                   If your answer is Yes, you should proceed to the next question.

       B.    Causation, Allocation, and Damages

             With respect to the Trust Settlement, the Plaintiff may seek indemnity from
             Home Loan Center only for the portion of the settlement, if any, relating to
             contract, fraud, or negligence claims that RFC allegedly breached
             representations to trusts, where the alleged breaches were caused by
             underlying breaches of Home Loan Center’s representations to RFC. These
             claims are referred to as “indemnifiable claims.”

             The Plaintiff may not seek indemnity from Home Loan Center for portions
             of the Trust Settlement relating to claims that were not caused by breaches
             of Home Loan Center’s representations to RFC. These claims may include
             (a) contract, fraud or negligence claims that RFC allegedly breached
             representations to trusts, where the alleged breaches were caused by other


                                          21
CASE 0:13-cv-03451-SRN-HB Document 4505 Filed 10/02/18 Page 22 of 35



        originators’ breaches of representations to RFC; (b) contract, fraud, or
        negligence claims that RFC allegedly breached representations to trusts,
        where RFC was solely responsible for the alleged breaches; (c) claims that
        RFC allegedly breached its servicing obligations to trusts; (d) claims by
        non-debtor sponsored or “NDS” trusts, and (e) claims against RFC’s
        corporate parent, Ally Financial, Inc. These claims are referred to as “non-
        indemnifiable claims.”

        The Plaintiff bears the burden of allocating the Trust Settlement among the
        indemnifiable and non-indemnifiable claims based on the relative value of
        the claims at the time of settlement.

        1.    Valuing Each Claim Resolved by the Trust Settlement

              The first step in performing this allocation is to value of each of the
              claims resolved by the Trust Settlement. The Plaintiff bears the
              burden of proving these values to a reasonable degree of certainty.

              a.     Has the Plaintiff proven to a reasonable degree of certainty
                     the value of indemnifiable contract, fraud, or negligence
                     claims that RFC allegedly breached representations to trusts,
                     where the alleged breaches were caused by breaches of Home
                     Loan Center’s representations to RFC?

                     Yes                         No

                     If your answer is No, the Plaintiff may not recover damages
                     with respect to the Trust Settlement, and you should proceed
                     directly to Part VI below.

                     If your answer is Yes, please specify in the table below the
                     value of these claims at the time of settlement.

              b.     Has the Plaintiff proven to a reasonable degree of certainty
                     the value of non-indemnifiable contract, fraud, or negligence
                     claims that RFC allegedly breached representations to trusts,
                     where the alleged breaches were caused by other originators’
                     breaches of representations to RFC?

                     Yes                         No




                                     22
CASE 0:13-cv-03451-SRN-HB Document 4505 Filed 10/02/18 Page 23 of 35



                   If your answer is No, the Plaintiff may not recover damages
                   with respect to the Trust Settlement, and you should proceed
                   directly to Part VI below.

                   If your answer is Yes, please specify in the table below the
                   value of these claims at the time of settlement.

             c.    Has the Plaintiff proven to a reasonable degree of certainty
                   the value of non-indemnifiable contract, fraud, or negligence
                   claims that RFC allegedly breached representations to trusts,
                   where RFC was solely responsible for the alleged breaches?

                   Yes                        No

                   If your answer is No, the Plaintiff may not recover damages
                   with respect to the Trust Settlement, and you should proceed
                   directly to Part VI below.

                   If your answer is Yes, please specify in the table below the
                   value of these claims at the time of settlement.

             d.    Has the Plaintiff proven to a reasonable degree of certainty
                   the value of non-indemnifiable claims that RFC allegedly
                   breached its servicing obligations to trusts?

                   Yes                        No

                   If your answer is No, the Plaintiff may not recover damages
                   with respect to the Trust Settlement, and you should proceed
                   directly to Part VI below.

                   If your answer is Yes, please specify in the table below the
                   value of these claims at the time of settlement.

             e.    Has the Plaintiff proven to a reasonable degree of certainty
                   the value of non-indemnifiable claims involving non-debtor
                   sponsored or “NDS” trusts?

                   Yes                        No

                   If your answer is No, the Plaintiff may not recover damages
                   with respect to the Trust Settlement, and you should proceed
                   directly to Part VI below.


                                  23
CASE 0:13-cv-03451-SRN-HB Document 4505 Filed 10/02/18 Page 24 of 35




                   If your answer is Yes, please specify in the table below the
                   value of these claims at the time of settlement.

             f.    Has the Plaintiff proven to a reasonable degree of certainty
                   the value of non-indemnifiable claims by trusts against RFC’s
                   corporate parent, Ally Financial, Inc.?

                   Yes                         No

                   If your answer is No, the Plaintiff may not recover damages
                   with respect to the Trust Settlement, and you should proceed
                   directly to Part VI below.

                   If your answer is Yes, please specify in the table below the
                   value of these claims at the time of settlement.

             g.    If you find that the Trust Settlement resolved other non-
                   indemnifiable claims, has the Plaintiff proven to a reasonable
                   degree of certainty the value of those claims?

                   Yes                         No

                   If your answer is No, the Plaintiff may not recover damages
                   with respect to the Trust Settlement, and you should proceed
                   directly to Part VI below.

                   If your answer is Yes, please specify in the table below the
                   value of these claims at the time of settlement.

             h.    If the Plaintiff has proven the value of each of the foregoing
                   claims at the time of settlement, you should sum the values of
                   the claims and specify the total value of all claims at the
                   bottom of the second column below.

             i.    You then should divide the value of each claim by the total
                   value of all claims and specify the result in percentage terms
                   in the third column. The percentages should add up to 100%
                   at the bottom of the third column. These percentages
                   represent the value of each claim relative to the total value of
                   all claims resolved in the settlement.




                                   24
CASE 0:13-cv-03451-SRN-HB Document 4505 Filed 10/02/18 Page 25 of 35



               Settled                      Value of Claims      Relative Value of
               Claims                          at time of           Claims as
                                             Settlement as        Percentage of
                                              Proven by           Total Value of
                                                Plaintiff             Claims
Indemnifiable contract, fraud, or
negligence claims that RFC allegedly
breached representations to trusts,
where the alleged breaches were
caused by breaches of Home Loan
Center’s representations to RFC
Non-indemnifiable contract, fraud, or
negligence claims that RFC allegedly
breached representations to trusts,
where the alleged breaches were caused
by other originators’ breaches of
representations to RFC
Non-indemnifiable contract, fraud, or
negligence claims that RFC allegedly
breached representations to trusts,
where RFC was solely responsible for
the alleged breaches
Non-indemnifiable claims that RFC
allegedly breached its servicing
obligations to trusts
Non-indemnifiable claims by NDS
Trusts

Non-indemnifiable claims against
RFC’s corporate parent, Ally Financial,
Inc.
Any other non-indemnifiable claims
resolved by the Trust Settlement

Total Value of Claims at Time of                                       100%
Settlement

         2.     Allocating the Trust Settlement Based on Relative Value

                The second step is to allocate a portion of the Trust Settlement to the
                indemnifiable claims. To do so, you must multiply the relative value
                of the indemnifiable claims in percentage terms (in the shaded box
                above) by $7,091,200,000. The result may not exceed $6,479,463,


                                       25
      CASE 0:13-cv-03451-SRN-HB Document 4505 Filed 10/02/18 Page 26 of 35



                    which are the damages alleged by the Plaintiff with respect to the
                    Trust Settlement.

                    Specify the result here:


VI.     Attorney’s Fees and Expenses

        A.    Reasonableness

              1.    Has the Plaintiff proven by a preponderance of the evidence that the
                    amount of attorney’s fees and expenses that RFC incurred in
                    bankruptcy and pre-bankruptcy litigation was reasonable?

                    Yes                         No

                    If your answer is No, the Plaintiff may not recover damages for such
                    attorney’s fees and expenses. You should stop, proceed no further,
                    and sign and return the Special Verdict Form to the Court.

                    If your answer is Yes, you should proceed to the next question.

        B.    Causation, Allocation, and Damages

              1.    With respect to the attorney’s fees and expenses RFC incurred in
                    bankruptcy and pre-bankruptcy litigation, the Plaintiff may seek
                    indemnity from Home Loan Center only for the portion of the
                    attorney’s fees and expenses, if any, relating to the litigation of
                    claims caused by breaches of Home Loan Center’s representations to
                    RFC. The Plaintiff may not seek indemnity for portions of the
                    attorney’s fees and expenses relating to the litigation of other claims
                    or issues.

                    Here, the Plaintiff contends that $808,415 of the attorney’s fees and
                    expenses that RFC incurred in bankruptcy and pre-bankruptcy
                    litigation should be allocated to Home Loan Center.

                    Has the Plaintiff proven to a reasonable degree of certainty that this
                    portion of the attorney’s fees and expenses was caused by breaches
                    of Home Loan Center’s representations and warranties to RFC?

                    Yes                         No



                                           26
   CASE 0:13-cv-03451-SRN-HB Document 4505 Filed 10/02/18 Page 27 of 35



                If your answer is Yes, then damages will be assessed against Home
                Loan Center in the amount of $808,415 with respect to the attorney’s
                fees and expenses RFC incurred in bankruptcy and pre-bankruptcy
                litigation. You should stop, proceed no further, and sign and return
                the Special Verdict Form to the Court.

                If your answer is No, has the Plaintiff proven to a reasonable degree
                of certainty that some amount less than $808,415 should be allocated
                to Home Loan Center with respect to the attorney’s fees and
                expenses that RFC incurred in bankruptcy and pre-bankruptcy
                litigation?

                Yes                        No

                If your answer is No, then the Plaintiff may not recover damages
                with respect to such attorney’s fees and expenses. You should stop,
                proceed no further, and sign and return the Special Verdict Form to
                the Court.

                If your Answer is Yes, specify the amount of RFC’s attorney’s fees
                and expenses from bankruptcy and pre-bankruptcy litigation that
                was caused by breaches of Home Loan Center’s representations and
                warranties to RFC:



                                           Foreperson

Dated:




                                      27
      CASE 0:13-cv-03451-SRN-HB Document 4505 Filed 10/02/18 Page 28 of 35



      PLAINTIFF’S OBJECTIONS TO DEFENDANT’S PROPOSED SPECIAL
                           VERDICT FORM

                               GENERAL OBJECTIONS

       1.   Defendant’s Special Verdict Form is inconsistent with and contrary to the
Court’s summary judgment ruling [Doc. No. 4307], Daubert ruling [Doc. No. 4471], and
case law.

        2.     Defendant’s Special Verdict Form will not assist the jury in its
deliberations. It is unnecessarily biased, complex and lengthy and will likely confuse the
jury and create an unreasonable risk of jury error. Moreover, Defendant has not
articulated a good cause basis to deviate from a verdict form stating the simple concept of
liability and damages to the jury. Aderans Co. v. Jablonski, 787 F. Supp. 882, 885-86 (D.
Minn. 1992) (indicating that a proposed special verdict form was properly rejected
because it "was unwieldy and could have made the jury's task more difficult or
confusing."); Bombardier Rec. Prods. v. Arctic Cat Inc., No. 12-2706 (JRT/LIB), 2018
U.S. Dist. LEXIS 132584, at *29 (D. Minn. Aug. 7, 2018) (rejecting special-verdict form
that was overly complicated, and instead, “favoring simplicity, used a form that asked
simply whether all the asserted claims of each patent were invalid, and on what
grounds.”).

      3.     Defendant’s Special Verdict Form is prejudicial, incomplete, inaccurate,
argumentative, confusing, and misleading.

                               SPECIFIC OBJECTIONS

PLAINTIFF’S OBJECTIONS TO SECTION I

        Plaintiff incorporates its objections to HLC’s Proposed Jury Instruction Nos. 13-
20.

        Plaintiff objects to the questions for all three categories of loans on the special
verdict form as biased, prejudicial, confusing, contrary to the Court’s summary judgment
ruling, and an improper shifting of the burden on Home Loan Center’s equitable estoppel
affirmative defense. By separating out three factual categories of loans, the special
verdict form gives improper credibility to disputed facts Home Loan Center finds
important.

        A. Applicability of Client Guide

       Plaintiff further objects to the special verdict form’s focus on the applicability of
Client Guide representations and warranties rather than the Client Guide generally as


                                            28
   CASE 0:13-cv-03451-SRN-HB Document 4505 Filed 10/02/18 Page 29 of 35



contrary to the Court’s summary judgment ruling and the case law, prejudicial and
confusing, inconsistent with the claim asserted in this case, and an improper shifting of
the burden as to Home Loan Center’s equitable estoppel affirmative defense. In
particular:

       • By focusing on proof of an agreement that loans would comply with Client
         Guide representations and warranties, the questions suggest that Plaintiff is
         pursuing a breach of contract claim rather than an indemnification claim.

       • To obtain indemnification, RFC need only prove that the Client Guide
         generally (rather than any particular provision or every provision) governed the
         parties’ sale of loans. See SJ Order at 5 n.5. Asking the jury whether Plaintiff
         proved that the loans at issue would comply with the representations in the
         Client Guide risks prejudice and confusion if the jury were to find that a
         particular representation did not apply. For example, Section A202(A)
         contains multiple representations, including that each of the loans “meets the
         applicable program terms and criteria set forth in this Client Guide” and has
         true, complete, and accurate information. As this Court has recognized, the
         Client Guide allowed the parties to agree to substitute different program terms
         from those set forth in the Client Guide. Thus, a jury could improperly
         conclude, under Home Loan Center’s question, that such an agreement means
         Plaintiff is not entitled to indemnification.

       • The Court has found that it is Home Loan Center’s burden under its equitable
         estoppel defense to show that RFC promised Home Loan Center that it would
         not enforce a particular representation and warranty (or other provision) as to a
         particular loan. See SJ Order at 115-16. Requiring Plaintiff to prove that “the
         loans would comply with the Client Guide’s representations and warranties” as
         an element of its indemnification claim would shift this burden of proof.

       • This question suggests that breaches of the Client Guide representations and
         warranties are disputed when the Court has ruled that Plaintiff has sole
         discretion to determine breaches of the representations and warranties in the
         Client Guide. See SJ Order at 72-73.

       B. Estoppel and Waiver
      Plaintiff objects to the inclusion of any questions relating to waiver because
waiver is not a valid defense in the case. Instead, Home Loan Center has an equitable
estoppel defense. See SJ Order at 115; 8/23/18 Pretrial Conf. Tr. 199:23-200:4; 211:17-
212:14.”

       Plaintiff further objects to the questions regarding equitable estoppel and waiver as
biased, confusing, and contrary to the Courts summary judgment ruling and the Client


                                            29
      CASE 0:13-cv-03451-SRN-HB Document 4505 Filed 10/02/18 Page 30 of 35



Guide. Although the jury is being asked to step through every conceivable element (and
many non-elements) of Plaintiff’s indemnification claim with detailed questions,
Defendant is not required to do the same for its affirmative defenses, which ask a general
question not tied to any elements. Plaintiff objects to the questions regarding estoppel
and waiver in that they improperly tell the jury that the jury must determine the
affirmative defenses before reaching other elements of the indemnification claim. The
affirmative defenses should not be a threshold issue before the jury reaches the other
elements of the indemnification claim. For example, the estoppel defense applies only
with respect to breaches for which Plaintiff seeks indemnification. By requiring the jury
to consider the defense before a determination of those breaches and Plaintiff’s
entitlement to indemnification, there is a risk that the jury applies the affirmative defense
when it is not relevant to the breaches at issue. Plaintiff further objects that the questions
misstate the effect of the affirmative defense, as determined by the Court in its rulings.
Equitable estoppel applies on a loan-by-loan basis and not as to an entire subject matter
category of loans. See SJ Order at 115-16. Otherwise, equitable estoppel becomes a
blanket waiver defense that the Court already has rejected. See id.

       Plaintiff objects to separate questions directed to separate categories loans as
biased, prejudicial, and confusing. Home Loan Center has a single equitable estoppel
defense—not three separate defenses. In addition, by separating out three factual
categories of loans, the question gives improper credibility to disputed facts Home Loan
Center finds important.

PLAINTIFF’S OBJECTIONS TO SECTIONS II-V

A.      Reasonableness and Good Faith

        Plaintiff incorporates its objections to HLC’s Proposed Jury Instruction Nos. 21-
22.

       Plaintiff objects to these questions as contrary to law and the Client Guide,
prejudicial, confusing, and imposing a greater burden on Plaintiff than required. Plaintiff
further objects as these questions are contrary to the Summary Judgment Order, including
pages 27-28, and 80. Plaintiff further objects as these questions misstate the settlements
for which Plaintiff seeks indemnity.

B.      Causation, Allocation, and Damages

        Plaintiff incorporates its objections to HLC’s Proposed Jury Instruction Nos. 24-
26; 22.




                                             30
   CASE 0:13-cv-03451-SRN-HB Document 4505 Filed 10/02/18 Page 31 of 35



      Plaintiff objects to a special verdict form that asks the jury about causation as to
each of four bankruptcy settlements as contrary to law and the Client Guide, prejudicial,
confusing, and imposing a greater burden on Plaintiff than required:

      • Contrary to law and the Client Guide: Plaintiff is entitled to recover all losses
        and liabilities based on, grounded upon, or resulting from an Event of Default
        or any material misstatement or omission made by a lender. Client Guide §§
        A202(II), A212. As contemplated by the Client Guide, the losses and
        liabilities may include many components, including damages, penalties, fines,
        forfeitures, court costs and reasonable attorneys’ fees, judgments, and any
        other costs, fees and expenses. Despite these multiple components, Plaintiff
        need only prove a single claim for indemnity, and not multiple claims as to
        each component. Indeed, requiring Plaintiff to prove its claim as to each
        component of the losses and liabilities it seeks to recover as damages would
        run contrary to settled law because Plaintiff need only prove that its allocation
        of damages is reasonable and non-speculative. See SJ Order at 149-50 (“‘Once
        the fact of loss has been shown, the difficulty of proving its amount will not
        preclude recovery so long as there is proof of a reasonable basis upon which to
        approximate the amount.’” (quoting Poppler v. Wright Hennepin Coop. Elec.
        Ass’n, 834 N.W.2d 527, 546 (Minn. Ct. App. 2013), aff’d sub nom. Poppler v.
        Wright Hennepin Coop. Elec. Ass’n, 845 N.W.2d 168 (Minn. 2014))); SJ Order
        at 173-74.

      • In addition, requiring Plaintiff to prove causation as to the four settlements
        would be prejudicial and confusing and would impose a greater burden on
        Plaintiff than the law requires. Home Loan Center believes the four relevant
        settlements are the Trust settlement, MBIA settlement, FGIC settlement, and
        Syncora settlement, but Plaintiff also seeks indemnification for the Ambac
        settlement. That settlement is part of the case, and excluding it from the
        special verdict form while including other settlements is likely to confuse the
        jury. Home Loan Center maintains that the Ambac settlement should not be
        referenced in the form because Home Loan Center does not receive an
        allocation of that settlement. But this argument demonstrates why Home Loan
        Center’s questions are objectionable: Home Loan Center is conflating an
        allocation with the elements of the contractual indemnity claim, thereby
        imposing a greater burden on Plaintiff than the law requires. An allocation is
        governed by different standards than the element of a claim. See, e.g., SJ
        Order at 97, 99, 173-76. Home Loan Center’s questions also are prejudicial.
        Dr. Snow conducted his allocation based on two categories of Allowed Claims
        in the bankruptcy: the Trust Claims and the Monoline Claims. This Court has
        already recognized that Dr. Snow’s allocation methodology presents a
        reasonable, non-speculative way to allocate the settlements. Id. at 173-76.
        Questions to the jury implying Plaintiff must prove its claims separately as to


                                           31
   CASE 0:13-cv-03451-SRN-HB Document 4505 Filed 10/02/18 Page 32 of 35



          each monoline settlement would be entirely inconsistent with Dr. Snow’s
          methodology and the Court’s summary judgment opinion.

       Plaintiff objects to questions alleging that it must prove a causal connection with
respect to each breach as contrary to law, imposing a greater burden on Plaintiff than the
law requires, confusing, and biased.           An at-issue loan may breach multiple
representations and warranties of the Client Guide, and these questions would require
Plaintiff to prove a causal connection between each of those breaches and the claims
resolved in the bankruptcy to recover, when a causal connection between breaches in
combination may suffice.
        Plaintiff objects to the language that it “may seek indemnity from Home Loan
Center only for the portion of the settlement, if any, relating to the claims that were
caused by breaches of Home Loan Center’s representations to RFC” because it is
contrary to the Court’s summary judgment ruling. As the summary judgment ruling
makes clear, Plaintiff need only show a causal connection between Home Loan Center’s
breaches and the settlements to establish Home Loan Center’s liability. SJ Ruling at 93-
98. As long as Home Loan Center’s breaches were a contributing cause to RFC’s
potential liability to the RMBS Trusts and monoline insurers, Home Loan Center caused
the settlements for purposes of its own liability. The amount of damages is a different
issue, for which the jury must consider Dr. Snow’s Allocated Breaching Loss Approach.
Id. at 98.

       As to damages and the Allocated Breaching Loss Approach, the jury need not
consider a laundry list of purportedly “non-indemnifiable claims,” as Home Loan
Center’s proposed questions mandate. Rather, the jury must consider whether Dr.
Snow’s Allocated Breaching Loss Approach is reasonable and non-speculative, based
upon the evidence presented. Moreover, as to certain of Home Loan Center’s “non-
indemnifiable claims,” such as RMBS Trust servicing claims, the bankruptcy settlements
already allocated them. As to others, such as “claims against RFC’s corporate parent,
Ally Financial, Inc.,” the bankruptcy settlements make clear that they were not a part of
the “Allowed Claim” for which Plaintiff seeks indemnity.
       As this Court recognized in its summary judgment opinion (at 149-50, 173-76),
damages need only be proven using a reasonably certain, non-speculative basis, and
“[o]nce the fact of loss has been shown, the difficulty of proving its amount will not
preclude recovery so long as there is proof of a reasonable basis upon which to
approximate the amount.” SJ Order at 150 (internal quotation omitted). The jury in this
case is being asked to consider Dr. Snow’s Allocated Breaching Loss Approach. The
Court has already found that “the Allocated Breaching Loss Approach offers a reasonably
certain basis for assessing and allocating damages that is not speculative, remote, or
conjectural,” SJ Order at 174 (internal quotations omitted), and “that the Allocated
Breaching Loss Approach provides a reliable, non-speculative basis for calculating


                                           32
      CASE 0:13-cv-03451-SRN-HB Document 4505 Filed 10/02/18 Page 33 of 35



damages in this case,” id. at 176. Thus, any questions posed to the jury should be limited
to the application of that approach, and not with respect to hypothetical allocation
approaches that have nothing to do with this case. Moreover, the jury should not be
required to make mathematically precise calculations as to the allocation of every
conceivable claim or issue, as would be required by Home Loan Center's form. This
Court expressly rejected such mathematical calculations in its summary judgment
opinion. See SJ Order at 150.

       Plaintiff objects to the questions and charts proposed requiring detailed
calculations because they impose a burden on Plaintiff substantially greater than what is
required by the law. The questions and charts require a mathematical precision that is not
required in an allocation. Further, the questions ask the jury to decide whether a value
can be determined to a reasonable degree of certainty. This is not the law. Again, the
jury is required only to consider whether the basis for allocating damages is reasonable
and non-speculative. The amount or value can be approximate. See, e.g., SJ Order at 150
(an amount need only be approximate).

PLAINTIFF’S OBJECTIONS TO SECTION VI

        Plaintiff incorporates its objections to HLC’s Proposed Jury Instruction Nos. 27-
29.

        Plaintiff objects to all instructions regarding pre-petition and bankruptcy
attorneys’ fees and costs because, as Plaintiff has informed Home Loan Center, it does
not intend to present this portion of its claim at trial. The parties are meeting and
conferring regarding a proposal for proof of attorneys’ fees and costs, and Plaintiff
reserves its rights to present proof of pre-petition and bankruptcy attorneys’ fees and
costs in connection with attorneys’ fees and costs to be recovered from this litigation.

       Plaintiff objects to the question on reasonableness in Section VI (A) because it is
contrary to the Client Guide in requiring a finding of reasonable expenses and is contrary
to case law in denying recovery altogether if any portion of attorneys’ fees and expenses
is found not to be reasonable.

        Plaintiff incorporates its objections from Part B of its objections to Sections II to
V.

       As with the verdict form for each of the separate settlements, Defendant’s verdict
form for attorneys’ fees and costs imposes a burden on Plaintiff greater than required by
law, improperly conflates the elements of a claim with an allocation, and is contrary to
case law, the Court’s summary judgment ruling, and the Client Guide.




                                             33
   CASE 0:13-cv-03451-SRN-HB Document 4505 Filed 10/02/18 Page 34 of 35



Dated: October 2, 2018


FELHABER LARSON                           QUINN EMANUEL URQUHART
                                          & SULLIVAN, LLP
By: /s/ Jessica J. Nelson
Donald G. Heeman, #286023                 Peter E. Calamari (pro hac vice)
Jessica J. Nelson, #347358                Jennifer J. Barrett (pro hac vice)
Randi J. Winter, #0391354                 Sascha N. Rand (pro hac vice)
220 South Sixth Street, Suite 2200        Isaac Nesser (pro hac vice)
Minneapolis, MN 55402-4504                51 Madison Avenue, 22nd Floor
Telephone: (612) 339-6321                 New York, NY 10010
Facsimile: (612) 338-0535                 Telephone: (212) 849-7000
dheeman@felhaber.com                      Facsimile: (212) 849-7100
jnelson@felhaber.com                      petercalamari@quinnemanuel.com
rwinter@felhaber.com                      jenniferbarrett@quinnemanuel.com
                                          sascharand@quinnemanuel.com
                                          isaacnesser@quinnemanuel.com

CARPENTER LIPPS & LELAND LLP              QUINN EMANUEL URQUHART
Jeffrey A. Lipps (pro hac vice)           & SULLIVAN, LLP
Jennifer A.L. Battle (pro hac vice)       William C. Price (pro hac vice)
280 Plaza, Suite 1300                     Anthony P. Alden (pro hac vice)
280 North High Street                     Johanna Ong (pro hac vice)
Columbus, Ohio 43215                      Matthew Scheck (pro hac vice)
Telephone: (614) 365-4100                 865 S. Figueroa Street, 10th Floor
Facsimile: (614) 365-9145                 Los Angeles, CA 90017
lipps@carpenterlipps.com                  Telephone: (213) 443-3000
battle@carpenterlipps.com                 Facsimile: (213) 443-3100
                                          williamprice@quinnemanuel.com
                                          anthonyalden@quinnemanuel.com
                                          johannaong@quinnemanuel.com
                                          matthewscheck@quinnemanuel.com

                   Attorneys for Plaintiff ResCap Liquidating Trust




                                         34
      CASE 0:13-cv-03451-SRN-HB Document 4505 Filed 10/02/18 Page 35 of 35



ZELLE LLP

By:      /s/ Elizabeth V. Kniffen
       Daniel Millea, #0245963
       Elizabeth V. Kniffen, #0346329
       Rory Zamansky, #0330620
       500 Washington Avenue South
       Suite 4000
       Minneapolis, MN 55415
       Telephone: (612) 339-2020
       Facsimile: (612) 336-9100
       dmillea@zelle.com
       ekniffen@zelle.com
       rzamansky@zelle.com

WILLIAMS & CONNOLLY LLP
   R. Hackney Wiegmann (pro hac vice)
   Matthew V. Johnson #0324875
   Jesse T. Smallwood (pro hac vice)
   725 Twelfth Street, N.W.
   Washington, DC 20005
   Telephone: (202) 434-5000
   Facsimile: (202) 434-5029
   hwiegmann@wc.com
   mjohnson@wc.com
   jsmallwood@wc.com

Attorneys for Defendant Home Loan
Center, Inc.




                                        35
